Citation Nr: 1626152	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension. 
 
2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, prior to December 5, 2013. 
 
3.  Entitlement to a rating in excess of 60 percent for post-prosthetic replacement of the right knee (previously rated as right knee degenerative joint disease), from February 1, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to February 2009 with the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision, in pertinent part, granted service connection for hypertension and right knee degenerative joint disease and assigned a noncompensable rating for hypertension and a 10 percent rating for the right knee degenerative joint disease, both effective March 1, 2009. 

In June 2012, the Veteran testified at a video conference hearing at the Muskogee, Oklahoma RO, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In September 2014 and September 2015, the Board remanded these issues for further development. 

During the pendency of the appeal, an April 2015 rating decision granted the Veteran a higher rating of 10 percent for his hypertension, effective March 1, 2009. The Veteran was also granted service connection for post-prosthetic replacement of the right knee (previously rated as right knee degenerative joint disease) and assigned a temporary evaluation of 100 percent from December 5, 2013, to February 1, 2014, and a 30 disability rating from February 1, 2014.  The Veteran was also granted special monthly compensation based on anatomical loss of the right knee from December 5, 2013, to February 1, 2014.  Subsequently, in a December 2015 rating decision, the rating for post-prosthetic replacement of the right knee was increased to 60 percent, effective February 1, 2014.  Nevertheless, inasmuch as higher ratings are available and inasmuch as a claimant is presumed to seek the maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board observes that a March 2011 VA examination report indicates that the Veteran may have mild hypertensive heart disease.   As such, the Board finds that the issue of service connection for mild hypertensive heart disease as secondary to his service-connected hypertension has been raised by the record.  As this issue has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred back to the AOJ for appropriate action.  

As a final preliminary matter, this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From the date of award of service connection, the Veteran's service-connected hypertension has been productive of systolic pressure that has been predominantly less than 200, and, historically and through the present time, diastolic pressure that has been predominantly less than 110. 

2.  Prior to December 5, 2013, the Veteran right knee degenerative joint disease was manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.

3.  On December 5, 2013, the Veteran had implantation of prosthesis warranting a maximum total disability rating commencing for one year after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30, which would be from January 5, 2014 to January 5, 2015.

4.  From January 5, 2014 to January 5, 2015, the Veteran has a total evaluation due to his service-connected right knee disability, and an additional disability of residuals of prostate cancer, rated as 60 percent disabling.

5.  From March 22, 2014, the Veteran's service-connected right knee disability has been manifested by slight lateral instability, but not moderate. 

6.  From January 6, 2015, the Veteran's post-prosthetic replacement of the right knee consists of severe painful motion and weakness with no objective evidence of ankylosis or loss of use of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  Prior to December 5, 2013, the criteria for an initial rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010-5260 (2015).

3.  From January 5, 2014 to January 5, 2015, the criteria for a maximum 100 percent rating for the Veteran's service-connected post-prosthetic replacement of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

4.  From January 5, 2014 to January 5, 2015, the criteria for entitlement to special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).

5.  From March 22, 2014, the criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5257 (2015).
 
6.  From January 6, 2015, the criteria for a rating in excess of 60 percent for the Veteran's service-connected post-prosthetic replacement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative have pointed to a failure of VA to provide notice or assistance. 

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case with respect to the right knee, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

III. Analysis

Hypertension

The present appeal involves the Veteran's claim that the severity of his hypertension warrants a higher initial disability rating.  The Veteran's service-connected hypertension has been rated as 10 percent disabling under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Prior to his retirement from active service, the Veteran was afforded a VA general medical examination in November 2008.  Blood pressure readings were 138/88. 140/90 and 130/90.  A diagnosis of hypertension was given.  

The Veteran was afforded another VA examination in March 2011.  The Veteran expressly denied any symptoms of hypertension.  He stated that as long as he took his antihypertensive medications, he was asymptomatic and his blood pressure was under control.  On examination, blood pressure readings were 114/73, 112/70 and 117/69.

VA and private treatment records have been reviewed.  Out of approximately 30 blood pressure readings, none of them showed diastolic pressure at 110 or more or systolic pressure at 200 or more.  Moreover, an April 2010 record showed that the Veteran reported that his blood pressure at home was averaging in the 120s systolic and mid-80s diastolic.  

At the Board hearing, the Veteran and his wife testified that he had to take three different medications to control his hypertension.  His wife reported that the Veteran had two episodes where he had blacked out or fainted, but they were not sure if that was due to his hypertension.  He also reported that he had to take his medications to prevent headaches.   

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted.  In this regard, throughout the course of the appeal, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by the next higher rating of 20 percent under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Upon review of the entirety of the Veteran's blood pressure readings, the diastolic pressure has consistently been below 110.  In fact, at no point during the appeal has the Veteran's diastolic pressure been above 110.  Moreover, systolic pressure has been below 200 on all readings.  The Board recognizes that the Veteran has to take medications to control his hypertension.  Nevertheless, while the rating criteria takes into account the need for continuous medication, it does not provide for a higher rating based on the number of medications or an increase in medications.  Accordingly, the criteria for a 20 percent rating under Code 7101 are not met. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for hypertension.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Degenerative Joint Disease of the Right Knee prior to December 5, 2013

Prior to December 5, 2013, the Veteran's service-connected right knee disability have been assigned an initial 10 percent rating under Diagnostic Codes 5010-5260 for limitation of flexion.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

At the November 2008 VA examination, the Veteran reported right knee pain that was present all the time.  There was weakness, stiffness, fatigue and limited endurance.  On the right knee, there was swelling with over-use, but no heat or redness.  The Veteran also reported instability or giving way occurring twice in the last 30 days.  The Veteran reported that he had fallen, but there was no significant injury.  In the last 30 days, the right knee had also locked once.  The Veteran reported flare-ups twice a month lasting for a week where pain was a 9 out of 10.  Precipitating factors were stairs, squatting, kneeling, sustained flexion such as sitting for a period of time, running, walking more than four miles or any high impact activities that creased increased axial compression, i.e. jumping.  Additional alleviating factors were ice and elevation with a flare-up.  There was additional limitation of motion or functional impairment during a flare-up as the Veteran reported that he needed to get off his feet, rest and minimize activity until flare-up resided.  There were no assistive devices or prior surgeries.  There were also no episodes of dislocation, recurrent subluxation or inflammatory arthritis.  The Veteran reported occupational impairment as he avoided activities that required noted precipitating or aggravating factors.  The Veteran was looking for a supervisory job.  

The examiner noted that a June 2008 x-ray showed severe tricompartmental ostearthritis involving the right knee with a probable loose body.  On physical examination, the right knee was larger with shape rounded and landmarks not as easily defined consistent with degeneration.  There was no redness, swelling, heat, effusion or deformity.  There was no pain or focal tenderness with palpation.  The Veteran's gait was steady and even.  The integrity of the quadriceps mechanism and strength were intact.  There were no functional limitations noted with standing or walking other than some initial stiffness.  There was no pain with full flexion or with full extension.  Range of motion was zero to 130 degrees.  The biggest limiting factor was pain.  Medial and lateral collateral ligaments were intact with no laxity of motion with varus/valgus stress.  Anterior and poster cruciate ligaments were intact and there was negative McMurray's.  The examiner could not express without resorting to mere speculation additional limitation by pain, fatigue, weakness or lack of endurance due to repetitive use during or not during a flare-up.  Examination was based on a minimum of three repetitions of range of motion.  The examiner diagnosed severe tricompartmental osteoarthritis involving the right knee with probably loose body per June 2008 x-ray.  

Subsequently, a private January 2010 x-ray showed right knee severe osteoarthritis with possible heterotropic ossification (or myositis ossificans).  A February 2010 letter from a private physician noted that the Veteran had end stage osteoarthritis and was currently bone on bone.  He had failed conservative management and he was a candidate for total knee arthroplasty. 

VA clinical records document reports of bilateral knee pain and reduced range of motion.  A July 2010 record showed that the Veteran was now using a cane.  There was bilateral crepitus with passive range of motion and some edema noted.  

In support of his claim, the Veteran submitted a January 2011 private physician's statement, the examiner checked off yes for moderate subluxation or lateral instability as well as flexion limited to 15 degrees.  There was also a handwritten note that the Veteran should receive a 30 percent disability rating.   

Based upon the receipt of this evidence, VA provided the Veteran with another VA examination in March 2011.  He stated that he had constant pain in the right knee.  It was a sharp and dull pain.  The knee also grinded and popped.  The Veteran indicated that it gave out on him frequently, especially if he missed a step.  The knee also locked up on him if he did strenuous activity such as walking one-half mile or more.  Stairs and ladders were very painful and he avoided them.  If he mowed the grass for 2 hours or more, the right knee swelled.  He denied deformity, stiffness or weakness of the right knee. He also did not have subluxation, heat, redness or drainage.  He also denied flare-ups of the right knee.  He used a cane that was prescribed by his primary care provider.  A July 2010 x-ray showed severe medial and lateral compartment narrowing with mild medial femorotibial shift.  There was evidence of sclerosis along the articular surfaces and marginal osteophytes were demonstrated about the knee joint as well.  There was evidence of joint space narrowing and diffuse osteophytosis of the patellofemoral joint in the right knee.  

On physical examination, the right knee was slightly enlarged in appearance as
compared to the left.  Range of motion was zero degree extension to 125 degrees flexion with pain at 125 degrees.  There was crepitation with range of motion testing.  There was no additional limitation of motion with repetitive use.  No joint effusion or ligamentous instability was present on examination.  The gait was slightly wide-based, but stable in the office setting.  He did not require the use
of a cane in short distances in the office.  The examiner diagnosed degenerative joint disease of the right knee.  

A December 2011 VA record showed that the Veteran reported worsening knee pain with weight bearing and ambulation.  He stated pain was sharp and 8 out 10 with ambulation.  He denied unbuckling, locking or swelling.  On examination, range of motion was noted to be intact.  There was a positive genu varum and femoral grind test.  Stability testing was normal.  The Veteran also requested knee braces to help with pain.  Follow up clinical records continue to show complaints of right knee pain.  

A May 2012 private record showed complaints of severe right knee pain.  The Veteran was fitted for a large right knee medial brace.  On physical examination, there was crepitus and pain on extension at 45 degrees, but extension and flexion were normal and there was no pain on motion.  Stability testing was also negative.  Clinical records continued to show complaints of right knee pain.  

At the June 2012 Board hearing, the Veteran testified that his right knee locked, popped, and gave way.  He reported that he had pain continuously when standing.  If he walked for any period of time, the knee swelled up.  He reported that his knee "slipped out" and he had to pop it back in.  He also wore braces.  The Veteran's wife reported that they had to get a truck because he was unable to get out of the car anymore.  He could not mow the lawn or do anything around the house.  His knee was basically bone on bone.  

The Veteran underwent a right total knee arthroplasty on December 5, 2013.  After his surgery, the Veteran was afforded another VA examination in March 2014.  The examiner noted that the diagnoses were right knee degenerative joint disease and total knee replacement with residual scars.  The Veteran reported constant daily pain, but denied that flare-ups impacted his function.  Range of motion was zero degrees extension to 75 degrees flexion with pain at end point.  Pain on extension began at 5 degrees.  The Veteran was able to perform repetitive testing with no change in range of motion findings.  The examiner found that the Veteran did not have additional limitation of motion following repetitive use testing, but did have functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, instability of station, and interference with sitting, standing and weight bearing.  The examiner also observed that pain and weakness could limit functional ability during flare-ups or when joint is used repeatedly over time.  The pain from this condition made it difficult for the Veteran to perform physical activity when the joint is used repetitively over time, but the examiner could not determine the degree of range of motion loss after repetitive movement without resorting to mere speculation because there was no additional loss experienced on examination.  

The examiner also observed pain on palpation, reduced muscle strength on flexion and slight instability.  However, there was no recurrent patellar subluxation or dislocation.  The examiner also indicated that the Veteran did not have shin splints.  The examiner also observed that the Veteran had a meniscus (semilunar cartilage) condition that resulted in frequent episodes of lock and joint pain, but not joint effusion.  The examiner also determined that the Veteran suffered from intermediate degrees of residual weakness, pain or limitation of motion as well as chronic residuals consisting of severe painful motion and weakness following his right knee replacement.  The examiner noted that the Veteran's surgical scars were not painful and/or unstable, or cover a total area greater than 39 square cm.  The right knee total arthroplasty scar was 16 cm.  The Veteran regularly used braces and canes and occasionally used a walker.  The Veteran's knee condition impacted his ability to work.  The Veteran could only lift 10 pounds daily, walk a 1/2 block or 5 minutes during an 8 hour day, stand 5 minutes or 3 hours standing during an 8 hour day.  The examiner concluded that the Veteran's degenerative joint disease of the right knee lead to the Veteran requiring a total knee replacement.  

Follow up VA treatment records continued to show reports of right knee pain.  A January 2015 record showed that the Veteran reported that his knee gives out frequently.  

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's right knee disability prior to December 5, 2013 is not warranted.  Even though a January 2011 statement from a private physician indicated that flexion was limited to 15 degrees, the examiner did not provide actual range of motion findings and the remaining medical evidence of record during this period does not reflect such limitation.  In this regard, flexion was to 130 degrees at the November 2008 VA examination and 125 degrees at the March 2011 VA examination.  Moreover, a December 2011 VA record noted that range of motion was intact and a May 2012 private record also noted that flexion was normal.  Significantly, following surgery, the March 2014 VA examination r found that flexion was only limited to 75 degrees.  As such, as the January 2011 statement indicating that flexion was limited to 15 degrees does not appear to be based on actual range of motion measurements and is inconsistent with the remaining medical evidence of record, such finding is considered an outlier and is not reflective of the nature of the Veteran's right knee disability and, thus, is outweighed by the more probative VA examinations reports and remaining clinical records.  In sum, the probative evidence does not show that that flexion is limited to 30 degrees or more to warrant a higher rating under Diagnostic Code 5260.  Moreover, as extension has always been normal in clinical records and at the VA Examinations, a higher or separate rating for limitation of extension is not warranted under Diagnostic Code 5261.       

The Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Importantly, at the March 2011 VA examination, the Veteran expressly denied flare-ups and reported that his pain was constant.  Moreover, the examiner found that there was no additional limitation of motion following repetitive use.  As such, the examination findings are an accurate reflection of the Veteran's daily functional limitations.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Furthermore, a separate rating under Diagnostic Code 5257 would not be appropriate as there have been no objective medical findings of recurrent subluxation or lateral instability of the right knee during this period.  Although the Veteran has reported giving way during this period and the January 2011 private statement checked off "yes" for moderate subluxation or lateral instability, stability testing has always been normal during the course of treatment and at the VA examinations during this period.  Again, the January 2011 statement does not appear to be based on actual stability testing, is an outlier when compared to the remaining medical evidence of record and, thus, is outweighed by the remaining medical evidence.  

With regard to Diagnostic Code 5258, there is no evidence of dislocation with frequent episodes of locking and effusion into the joint to warrant a 20 percent rating under this Code.  Although the evidence does show constant pain and effusion and locking were reported on occasion during this period, there is no competent medical evidence showing that the Veteran has frequent episodes of locking and effusion.  In fact, the March 2011 VA examination showed that there was no effusion.  Moreover, a December 2011 clinical record documented that the Veteran expressly denied locking or swelling.  As this Code uses the conjunctive "and" when listing the criteria, a rating under this Diagnostic Code requires that all symptoms be present.  Thus, Diagnostic Code 5258 is not for application during this period.   

The Board recognizes that the December 2011 VA record showed that there was positive genu varum and femoral grind test.  Diagnostic Code 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).  However, the Veteran's right knee disability has already been compensated under Diagnostic Code 5260, which takes into account the Veteran's functional limitations.  Therefore, to assign a separate rating based on the same symptomatology of pain and funcational impairment under Diagnostic Code 5263 would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, or impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5259 or 5262, respectively.

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that his right knee disability has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability during this period; however, the Board finds that his symptomatology has been stable and not met the criteria for a higher rating prior to December 5, 2013.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for right knee degenerative joint disease prior to December 5, 2013.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Post-Prosthetic Replacement of the Right Knee from February 1, 2014

The current appeal also involves whether a higher rating for the right knee is warranted after the Veteran's right knee surgery, beginning on February 1, 2014.

In this regard, the Board notes that replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30 (2015).  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 5055.

In this case, the AOJ failed to award the requisite 100 percent evaluation for one year following implantation of the prosthesis.  Again, this period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  In turn, when applying Diagnostic Code 5055, a 100 percent rating is warranted commencing one month after the Veteran's surgery, which would be January 5, 2014 and continuing for one year until January 5, 2015.  Thereafter, the AOJ's assignment of a 60 percent rating is warranted, effective January 6, 2015. 

Special Monthly Compensation is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

As discussed above, the Board has granted entitlement to a maximum 100 percent rating for the Veteran's right knee disability from January 5, 2014 to January 5, 2015.  Further, the Veteran has an additional disability of residuals of prostate cancer, which is distinct from his right knee disability and independently rated as 60 percent disabling during this period.  Thus, from January 5, 2014 to January 5, 2015, the schedular criteria for entitlement to SMC due to housebound status have been met. 

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person during this period.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

For the period from January 6, 2015, as the Veteran's right knee disability has been rated 60 percent under Code 5055, the Veteran is receiving the maximum disability rating available under Diagnostic Code 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable).

The Board also observes that special monthly compensation for loss of use of the foot under the provisions of 38 C.F.R. § 4.63 is not warranted, nor do the Veteran or his representative contend so.  Under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5055, Note 2, special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  There is no regulatory basis for assigning special monthly compensation under Diagnostic Code 5055 in any other instance.  Moreover, under the provisions of 38 C.F.R. § 4.63(a), loss of use of the foot may be demonstrated by extremely unfavorable complete ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  In this case, although severely limited motion has been documented, extremely unfavorable complete ankylosis of the knee has not been shown.  For the above reasons, the Board finds that a rating in excess of 60 percent for right knee disability from January 6, 2016 is not warranted.

Moreover, as the Veteran's surgical scar has not been shown to be painful, unstable or exceed an area of at least 6 square inches (39 sq. cm.), a separate rating for the scar is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.  

However, the Board finds that the evidence of record does support a separate rating under Diagnostic Code 5257 for instability of the right knee.  The March 22, 2014 VA examination stated that there was slight instability of the right knee associated with the Veteran's service-connected right knee disability.  Thus, the Board finds that a separate rating under Diagnostic Code 5257 would be appropriate.  The Board acknowledges that the VA examiner described the instability as slight.  As such, the Board finds that the Veteran's instability cannot be classified as moderate to warrant a 20 percent rating.  Thus, the Board concludes that a separate 10 percent rating, but no higher, is warranted for slight instability of the right knee.  

The VA examination which resulted in the medical finding of instability was on March 22, 2014.  The Board finds no persuasive competent evidence of instability prior to that date.  In this regard, prior VA treatment records and VA examinations clearly show that there were no objective findings of instability.  Accordingly, the Board finds that the separate 10 percent rating for slight instability should be March 22, 2014.  See Fenderson.  

The Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Nevertheless, the Board has addressed the appropriate ratings under each of the relevant diagnostic codes, understanding that application of the amputation rule will limit the total combined evaluation.

In conclusion, based on the analysis above, the Board finds that a maximum 100 percent disability rating as well as SMC based on housebound status is warranted from January 5, 2014 to January 5, 2015.  However, the Board must conclude that a preponderance of the evidence is against rating in excess of 60 percent from January 6, 2015.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  However, when resolving the benefit of the doubt in favor of the Veteran, a 10 percent rating is warranted for slight instability of the right knee from March 22, 2014.

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating contemplates his elevated blood pressure readings and the necessity for continuous medication.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hypertension.  

Likewise, the Veteran's disability ratings for the right knee reflect the Veteran's pain, restricted motion, and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a September 2013 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.
ORDER

An initial rating in excess of 10 percent for hypertension is denied.  

Prior to December 5, 2013, an initial evaluation in excess of 10 percent for right knee degenerative joint disease is denied

From January 5, 2014 to January 5, 2015, a maximum 100 percent rating for the post-prosthetic replacement of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.  

From January 5, 2014 to January 5, 2015, entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From January 6, 2015, an evaluation in excess of 60 percent for post-prosthetic replacement of the right knee is denied.

From March 22, 2014, a separate 10 percent rating, but no higher, for instability of the right knee is granted, subject to VA law and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


